Allowable Subject Matter
Claims 1, 4-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “wherein an acceptable data sample size is based on an equation selected from
the group consisting of: N=4/w[2] where W is in the range of sample values, and n1 = ([Z/2x [standard deviation]/E)[2] where E is the maximum error, o is the standard deviation, and Z is the critical
cutoff value, resulting in a 1— [standard deviation] confidence level that the sample mean will fall within the maximum error E around the population mean”.
 	The present invention discloses a shipping optimization method for a shipper of goods.  The allowable feature of  “wherein an acceptable data sample size is based on an equation selected from the group consisting of: N=4/w[2] where W is in the range of sample values, and n1 = ([Z/2x [standard deviation]/E)[2] where E is the maximum error, o is the standard deviation, and Z is the critical cutoff value, resulting in a 1— [standard deviation] confidence level that the sample mean will fall within the maximum error E around the population mean” is not disclosed by any prior art reference.  The closest prior art,  Powers et al (US 20180374046 A1), discloses systems and methods for packing optimization and visualization via obtaining a request for a packing instruction from a user via a user interface; ranking the products based on their weight information and dimension information to generate a first ranking list; ranking one or more containers based on their dimension information to generate a second ranking list; determining, based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the products into at least one container selected from the one or more containers; selecting a layout configuration from the plurality of layout configurations based at least partially on a rate table including shipping rate information of one or more shipping carriers identified by the user, wherein the selected layout configuration minimizes a cost of shipping the products; generating a visual illustration of the layout configuration; and providing a packing instruction comprising the visual illustration to the user via the user interface.  The next closest prior art,  Zhang (US (US 20170061349 A1) discloses a system for evaluating a shipping packaging used at a distribution product facility to a customer through wired and/or wireless distributed communication networks e.g. WAN, LAN and Internet. The next closest prior art, Pettersson (US 20150019387 A1), discloses systems and methods for receiving an order that has been gathered and is ready for packaging. After the order is received, a tracking code associated with packaging information relating to the order's packaging attributes can be scanned, and a request can then be send to a packaging system to generate a packaging template. The next closest prior art,  Arunapuram, (US 20130041836 Al) discloses a vessel schedule optimization system and method that determines and schedules the optimal land and ocean shipments for a group of orders. The method includes creating an order bundle, the order bundle including orders that have the same origin and destination location and have overlapping time windows for pickup and delivery, and dividing the order bundle into equipment sized bundles, such that each of the equipment sized bundles include orders that can fit in the same equipment. However, Powers et al Zhang, Pettersson and Arunapuram all fail to disclose the feature of  “wherein an acceptable data sample size is based on an equation selected from
the group consisting of: N=4/w[2] where W is in the range of sample values, and n1 = ([Z/2x [standard deviation]/E)[2] where E is the maximum error, o is the standard deviation, and Z is the critical
cutoff value, resulting in a 1— [standard deviation] confidence level that the sample mean will fall within the maximum error E around the population mean”..  This distinct feature has been added to independent claims 1 and 20, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 6, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628